Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/919,496, AUDIO MICROPHONE STAND, filed on 7/2/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17, lines 4-5, “means for engaging with the microphone holding section and for enabling rotation of the microphone holding section” is indefinite because there are two different functional languages for the means. 
	Claims 18-19 are rejected as depending on rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 4,844,387 to Sorgi et al.
	Sorgi et al. teaches an apparatus comprising a microphone holding section (17, 23, 63, 73, it is well known in the art that laptop computer and monitor have microphone integrated therein) and a base section (15, 49) connected to a riser block (11, 19, 21).  The riser block comprises means for engaging (67) with the microphone holding section and enabling rotation of the microphone holding section about a horizontal axis extending through the riser block.  The apparatus includes an expander shaft section (25) coupled at one end with a mounting block attached to the microphone holding section and at another end with the base section (61).  The expander shaft section including a means for expanding from a compressed position to an expanded position (pneumatic gas, column 2, line 58) as the microphone holding section rotates about the axis.  The apparatus includes a tube locking mechanism (13) connected to the base section. 

    PNG
    media_image1.png
    903
    909
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-16 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 4,691,886 to Wendling et al.
US Patent # 4,718,624 to Greulich
US Patent # 4,729,533 to Hillary et al.
US Patent Application Publication # 2021/0307187 to Pan
US Patent Application Publication # 2015/0342562 to Messina et al.
The cited references teach the pivotable microphone holding section. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/11/22